Non-Final Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 Status of claims
In response to amendment filed 10/23/2020, new claims 13-47 remain pending in this continuation reissue application of application 13/918,809, which is reissue application of U.S. 7,962,549.  Claims 1-12 were previously cancelled.  Claims 13, 19, 21, 30, and 47 have been further amended. 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 7,962,549 is or was 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Non-Compliance with 37 C.F.R. 1.173
CFR 1.173 (c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims. (emphasis added)

Applicant’s remarks on pages 10-11 provides an explanation of support for newly added limitation of presumably claim 13.  However, no explanation of support has been provided for the changes made to claims 13, 19, 21, 30, and 47.  Applicant is reminded that a subsequent response must include an explanation of support for these claim amendments, (i.e. please explain what has been changed in each amended claim and please provide an explanation of support for each amended claim).  Continued failure to comply in the subsequent response will result in the response being held non-compliant.

Response to Arguments
Response to Arguments Double Patenting
	Applicant does not rebut the rejection of claims 12, 30, and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 7,613,800 in view of Pelkey.  Accordingly, this rejection is maintained.
Response to Arguments § 251 - defective reissue declaration
Applicant’s arguments (remarks 11-12) are found persuasive.  Accordingly, the rejection of claims under § 251, on the basis of defective reissue declaration, is hereby withdrawn. 
Response to Arguments 112 1st paragraph
	Regarding claim 19, Applicant indicates that the claim has been amended to overcome the rejection, but provides no indication of what has been amended, and fails to provide an explanation of support.  Accordingly, this rejection is maintained below. 
Regarding claims 21 and 38, in the previous Office action the Examiner indicated: the limitation, “wherein information regarding the created clan is used in a plurality of different game titles” is not supported in the ‘549 Patent at Col. 10: 7-12 which recites: 
In addition, multiple applications can share the same clans and membership servers and databases at the same time, without interfering with each other. User accounts can be associated with more than one clan in the same application or in clans that extend across multiple applications, without any impact to the user account or to the clan functionality.

This portion of the specification makes no mention of using clan information in a plurality of different game titles.  Applicant has amended the claim to recite different game application titles.  However, the ‘549 patent specification makes no mention of “titles”.
Applicant has amended the claims to remove “titles”.  The Examiner agrees that this amendment overcomes the rejection.  Accordingly the rejection of claims 21 and 38 under 112 1st paragraph is withdrawn. 


Response to Arguments § 103
Applicant contends: 
Pelkey and Yamashita—individually or in combination with Berry—fail to teach at least the claimed lobby server apparatus and method that includes inter alia 'assigning the first client device to a game server based on the authenticated login information, wherein the first client device obtains game-related information from the assigned game server within the online session/ 'providing status information obtained from the assigned game server regarding the first client device to at least a second client device,' and 'updating the status information from the assigned game server regarding the first client device when the online session of the first client device is terminated.

(Remarks, 14)
In light of the newly added claim limitations, a new art rejection is provided below which renders Applicant’s arguments moot.  
Applicant additionally contends: 
Such limitations explicitly assign one server ('game server' or "application server") the task of running a game application that generates game data and further assign another server (apparatus or method of "lobby server") other tasks such as authentication, session establishment, game server assignment, providing for cross-application communication, and using and distributing game data.

(Remarks, 14, emphasis added by Examiner)
It is noted by the Examiner that independent claim 13 does not recite assigning a server a particular task and further assigning another server other tasks. There is no second server claimed and therefore no limitation directed to further assigning another server other tasks.  Given that the argument is incommensurate with the broader scope of the claim, this argument is not found persuasive.  

In particular, the present claim limitations recite that the lobby server authenticates a first client device, establishes a session with the first client device, and then 'assigns the first client device to a game server.’ While the first client device obtains game data from the game server, the lobby server further 'provides status information obtained from the assigned game server regarding the first client device to at least a second client device,' 'establishes a channel for cross-application communication,' and 'updates the status information from the assigned game server regarding the first client device when the online session of the first client device is terminated.'

Pelkey fails to teach the claimed distribution of tasks between the game server and another server. Whereas the present claims limits the load on the game server to running the game application and acting as a source of game data, Pelkey requires its game server to perform variety of other tasks and thereby placing greater load on the game server…

(Remarks, 16 emphasis added by Examiner)
However, independent claim 13 does not recite a separate lobby server nor is there any limitation directed toward distribution of tasks between a game server and another server.  Therefore, the argument is not persuasive. 
Applicant further argues that Pelkey teaches away from reducing the load on the game server (remarks, 16).  However, as noted above, independent claim 13 does not recite more than one server and does not recite limitations directed to load balancing.  For these reasons, Applicant’s arguments are not persuasive.  The arguments presented on p. 17 of the remarks are not found persuasive for the same reasons reiterated above. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 12, 30, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, and 11 of U.S. Patent No. 7,613,800 in view of Pelkey et al. (US 7,056,217).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is merely broader and is fully disclosed in the more specific claims of patent No 7,613,800. The instant claims omit the limitations that the communication is between players playing different game applications on different game servers.  Since the more specific patented claims anticipate the broad claims of this instant application, the claims are not patentably distinct. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).  
While the claims of the ‘800 patent do not recite the login/authentication and status information features which are recited in the instant independent claims, these features are old and well known as taught in Pelkey (see art rejection of claim 1 below); accordingly it would have been an obvious modification to provide authentication for security and status information to notify a user if friends are on-line.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 19, 23, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The 
Regarding claim 13, Applicant has amended the claim to recite: “assigns the first client device to a game server based on the authenticated login information, wherein the first client device obtains game-related information from the assigned game server within the online session.   Applicant points to the ‘549 patent Col. 6:17-18, 31-33.  However, this section describes assigning a user to a game server based on the user request.  There is no mention of assigning based on login information.
Regarding claim 19, in the previous office action the Examiner indicated: the limitation: “wherein the first client device further specifies which of the other client devices are able to make decisions regarding the clan” is not supported in the ‘549 Patent at Col. 9: 52-59.  While this cited portion describes an example where the leader makes all decisions or alternatively the leader and all members have equal votes in decision making.  Applicant further points to “other configurations” at col. 10:53 of the ‘549 patent. The Examiner finds insufficient support for the first client specifying which of the other client devices are able to make decisions. Applicant has amended claim 19 to recite “wherein the first client device further specifies that the other client devices are able to make decisions regarding the clan.”  However, no explanation of support has been provided.  Accordingly, the rejection is maintained. 
	Regarding claims 23 and 40, in the previous Office action, the Examiner indicated: the recited limitation “…and a set of one or more other client devices not identified as leaders” is not supported in the ‘549 Patent at Col. 9: 52-59.  The negative limitation of not identifying client not identifying, “…and a set of one or more other client devices not identified as leaders”.
Applicant has amended the claims to recite “wherein the leaders exercise functions not available to the set of the other client devices”.  However, no explanation of support has been provided.  Accordingly, the rejection is maintained.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combined teachings and suggestions of Pelkey et al. (US 7,056,217; hereinafter Pelkey) and Yamashita et al. (US 6,755,743; hereinafter Yamashita), further in view of Cordero et al. (US 2001/0044339).  
Regarding independent claim 13, Pelkey discloses the following:
An application network apparatus for cross-application channels in real-time communication, the apparatus comprising: (See Pelkey col. 7: 60 – col. 6: 4)
	a network interface that receives login information from a first client device; and a processor (CPU 126) that executes information stored in memory (ROM 132/RAM 134), wherein execution of the instructions by a processor: (See Pelkey col. 5: 11-14)
	authenticates the login information received from the first client device, 
Game network server 14 maintains a list of registered usernames. The usernames are checked to confirm that a particular user is a registered user of the messaging service prior to granting that user access to the messaging service. If a user cancels his/her account, network server 14 updates the list of registered usernames list to reflect the change.

(Pelkey Col. 7: 1-6)
	establishes an online session with the first client device based on the authenticated login information, wherein game-related information is provided to the first client device during the online session,
The messaging service client allows the user to create a list ("buddy list") of other users ("buddies") with whom he/she wishes to remain in contact. This buddy list is stored by network server 14 and a copy may also be stored locally. When a user ("connecting user") connects to the game network, he/she is connected to network server 14 and is logged in by the messaging service as being online and as being engaged in a particular activity on a particular type of game system. For example, the user may be logged in as playing Pokemon.RTM. Pinball on a GameBoy.RTM. Color portable game system. In another example, the user may be logged in as browsing the Internet.

(Pelkey Col. 7: 33-44)

	provides status information regarding the first client device to at least a second client device,
In addition to being logged in, the messaging service on network sever 14 determines whether the connecting user has a buddy list. If so, network server 14 determines the status of the buddies on this buddy list (e.g., which buddies are currently online and the activities in which these buddies are engaged). The user can if desired view a listing showing which of his/her buddies are online and the activities in which those buddies are engaged. The connecting user and his/her buddies can then communicate with each other on an individual basis and private chat sessions can be set up. These chat sessions are typically text-based, but it also possible to set up voice over Internet sessions between two users. Network server 14 periodically updates the status of the buddies on the buddy list to reflect buddies that have gone offline, are playing different games, have come online, etc.

(Pelkey, Col. 7: 44-59)
	establishes a channel for cross-application communications in real-time between the first client device and the second client device during game play of a first game by the first client device and during game play of a second game by the second client device, and 
Among other things, the messaging service of the present invention enables users to let their friends know they are playing particular games without making pre-arrangements (e.g., via an e-mail saying "I'm playing game X on Tuesday night at 8.") The messaging service marks a user's location in the network world and permits other selected users to see what the user is doing (e.g., playing a particular game on a particular game machine, browsing the web, etc.) The messaging service permits private chats to be set up, even if users are engaged in different activities (e.g., playing different games).

(Pelkey, Col. 11: 41-50)
updates the status information regarding the first client device when the online session of the first client device is terminated. 
Network server 14 periodically updates the status of the buddies on the buddy list to reflect buddies that have gone offline, are playing different games, have come online, etc.

(Pelkey, Col. 7: 56-59)

(Pelkey, Col. 9: 48-49)
The messaging service generates a session file on network server 14 to manage the status of the user and the user's buddies. Each time a buddy logs on, logs off, changes activities, etc., the messaging service updates the session file. The messaging service client is configured to permit a user to access network server 14 to ascertain the status of his/her buddies. Alternatively or additionally, this status information may be periodically communicated to the messaging service client and stored (e.g., in a memory associated with the modem) for immediate or subsequent display on the display associated with the game system.

(Pelkey, Col. 10: 35-46))

Pelkey discloses “real-time conversion of commands” (Col. 12: 48-52); having “instant messages” between clients using different applications (Col. 7: 63-67).  To the extent that Pelkey does not explicitly disclose the term “real-time” with respect to the claimed cross-application communication, it is well known that instant messages are performed in real-time.  Additionally, Yamashita specifically teaches “real-time” communication in a gaming environment.  Yamashita teaches:
The chat information is digital information which is exchanged in real time between the client systems for the purpose of conversations and contains voice information in addition to the aforementioned character string information. The voice information is sent over the Internet telephone or sent after being converted into voice files.

(Yamashita, Col. 36: 18-24)

Accordingly, to the extent that Pelkey may not explicitly state that the communication is in “real-time”, in light of the teachings of Yamashita, it would have been obvious to one of ordinary skill in the art to modify the communications in Pelkey to provide “real-time” communication such that users may have conversations during game play or during their respective activities/applications.

Regarding the  limitations: ‘game related information is provided by a game server to the first client device within the online session’; ‘providing status information obtained from the game server regarding the first client device to at least a second client device’; and ‘updates the status information from the game server regarding the first client device when the online session of the first client device is terminated, Pelkey teaches that server 14 stores games and provides game services:
Also connected to wide area network 16 is a network server 14. Among other things, network server 14 stores games that may be played by users of the network. These games may be one player games or multi-player games. The multi-player games may involve competition between two or more users or may involve competition between a user and a server-generated opponent. Network server 14 also provides the messaging service described in greater detail below. Thus, in the network of FIG. 1A, the network provider may use the network server to provide the messaging service. 
The present invention is not limited to the messaging service being provided by the network provider and/or by using the network server. For example, a messaging service provider may work out an arrangement with the network provider to provide a messaging service using the network server. Also, a messaging service provider separate and independent from the network provider may provide the messaging service using a messaging service server that is separate from the network server as shown in FIG. 1B. That is, while FIG. 1A shows a network server that provides both game services and the messaging service, these services may in fact be provided by separate servers, i.e., a network server 16 and a messaging service server 18 as shown in FIG. 1B. Although the description below is with reference to the arrangement shown in FIG. 1A in which the messaging service is provided by a network provider using network server 14, the description is also readily applicable to these other arrangements including the arrangement shown in FIG. 1B. 

 (Pelkey, Col. 3: 3-25, emphasis added)

	Regarding claim 14, Pelkey discloses: wherein the status information is provided via an application portal that provides real-time information regarding one or more games currently in progress and regarding players currently playing each game. 
When the user logs onto the network (e.g., via the user's Internet service provider), the messaging service client is automatically initiated if "Autostart" is enabled in the user's preferences. In a manner transparent to the user, the messaging service client contacts the server providing the messaging service (e.g., network server 14) and reports the identity and status of the user (e.g., username and what game the user is playing on what type of machine). The messaging service generates a session file on network server 14 to manage the status of the user and the user's buddies. Each time a buddy logs on, logs off, changes activities, etc., the messaging service updates the session file. The messaging service client is configured to permit a user to access network server 14 to ascertain the status of his/her buddies. Alternatively or additionally, this status information may be periodically communicated to the messaging service client and stored (e.g., in a memory associated with the modem) for immediate or subsequent display on the display associated with the game system.

(Pelkey, Col. 10: 28-46)

	Regarding claim 16, Pelkey discloses: wherein the processor executes further instructions to create a clan based on a request from the first client device, wherein the clan comprises the first client device and one or more other client devices.  (See Pelkey, Col. 7: 32-67, buddy list).   See also, Yamashita:
When more than one client system 1 participate in the "strategy forum" formed in the selected battle mode after new registration (S30, S40, S50, S60), one battle group is formed. The strategy forum or the battle group is formed as described in this Embodiment if "normal" is selected in the menu M2. The strategy forum or the battle group is formed as described in Embodiment 2 if "team battle" is selected. The strategy forum or the battle group is formed as described in Embodiment 3 if "round-robin" is selected. The strategy forum or the battle group is formed as described in Embodiment 4 if "tournament" is selected. 
 	In the forum creating processing (S13), the client system 1 which requests a new registration can determine arbitrary game rules. Only this client system which has newly registered can change the game rules of this strategy forum and starts battles of the battle group. The client system which has newly registered and started the "strategy forum" is hereinafter called a "host". The group information for recording the necessary information such as the game rules related to this battle mode and the participating members is registered in the corresponding databases 212 through 216 by the game server 20. Each time a new participating member registers or changes the game rules, the game server 20 changes and updates the group information.

(Yamashita, Col. 14: 7-30)

Regarding claims 17, Pelkey discloses: wherein the network interface sends an invitation to each of the other client devices, and wherein the processor executes further instructions to add the respective client device upon acceptance of the invitation. 
Pelkey teaches sending an invitation to join a buddy list such that when users log into the game network, others on the buddy list may view the status and activity/game that each user on the buddy list is engaged in (See Pelkey, Col. 7: 32-67).  


    PNG
    media_image1.png
    534
    588
    media_image1.png
    Greyscale

In light of this teaching, it would have been obvious to modify the gaming system and buddy list invitation taught in Pelkey, by providing invitations to fellow gamers to play as a battle group such that ranks can be assigned to members of the group to motivate the players to level up to higher ranks (See Yamashita, Col. 15: 31-35)
Regarding claim 18, Pelkey discloses: wherein the at least one of the other client devices is not online when the respective invitation is sent, and wherein the invitation is made available to the at least one other client device when the at least one other client device next logs in. See Pelkey’s teachings of auto-start alerts/messaging service client upon user login reproduced below:
Autostart Alerts alert the user that the messaging service client starts whenever the user goes online”.
(Pelkey, Col. 9: 53-54)

When the user logs onto the network (e.g., via the user's Internet service provider), the messaging service client is automatically initiated if "Autostart" is enabled in the user's preferences.

(Pelkey, Col. 28-31)
Regarding claim 19, Pelkey does not specifically disclose: wherein the first client device further specifies which of the other client devices are able to make decisions regarding the clan.  Yamashita teaches a client device/host that controls that game rules and when to engage in battle, but does not specifically teach allowing the client device to specify which other client device can make decisions. However, the Examiner takes Official Notice that sharing administrative functions between more than one client devices in a gaming environment is old and well known and therefore would have been obvious modification to allow others in the group to help with administrative functions and rule creation.
Regarding claim 20, Pelkey discloses: wherein the channel for cross-application communications is specific to the clan.
When "change the chat channel" is selected in the start menu M1, the game server 20 changes the chat channel from a common chat channel for the expert battle mode to the battle group's own chat channel. Specifically, the server 20 switches the database for reading the chat information between the chart DB 211 and other databases 213 through 216. 
When "send a message" is selected from the start menu M1, the game server 20 stores in the database the chat information provided by the client system in the selected chat channel and supplies the chat information to the other client systems 1 that are being connected. 

(Pelkey, Col. 14: 55-67)
Regarding claim 21, Pelkey discloses: wherein the information regarding the created clan is used in a plurality of different game titles. 
The messaging service client allows the user to create a list ("buddy list") of other users ("buddies") with whom he/she wishes to remain in contact. This buddy list is stored by network server 14 and a copy may also be stored locally. When a user ("connecting For example, the user may be logged in as playing Pokemon.RTM. Pinball on a GameBoy.RTM. Color portable game system. In another example, the user may be logged in as browsing the Internet.

(Pelkey, Col. 7: 32-44)

Regarding claim 22, Pelkey discloses: further comprising memory that stores information related to the clan, the stored information including at least one of a member list, tracked activity, and electronic messages.  (See Pelkey Col. 7: 32-35, 56-59 – a buddy list is stored by network server 14).  See also, Yamashita Col. 10: 45-53 – team battle database stores battle group member names and battle histories
Regarding claim 23, Pelkey does not specifically disclose: wherein the clan includes an organizational structure that includes a set of one or more client devices identified as leaders and a set of one or more other client devices not identified as leaders, wherein the leaders exercise functions not available to the set of other client devices not identified as leaders.  
However, Yamashita teaches client system 1 which newly registers and starts a strategy forum to create a battle group.  Only this client system is called the host and determines the game rules and starts battles for the battle group (See Yamashita Col. 14:18-24).  It would have been an obvious further modification to Pelkey to designate a game player as leader in order to provide host/administrative privileges to set rules in a team/group gaming environment.    
Regarding claim 24, Pelkey discloses: wherein the network interface further receives periodic status reports sent from an application server of the first client device. (See Pelkey, Col. 7: 56-59).

Regarding claim 26, Pelkey discloses: wherein the online session of the first client device is terminated when the first client device performs a logout procedure or when the first client device is detected as having been inactive for a predetermined period of time.  
The messaging service generates a session file on network server 14 to manage the status of the user and the user's buddies. Each time a buddy logs on, logs off, changes activities, etc., the messaging service updates the session file. The messaging service client is configured to permit a user to access network server 14 to ascertain the status of his/her buddies. Alternatively or additionally, this status information may be periodically communicated to the messaging service client and stored (e.g., in a memory associated with the modem) for immediate or subsequent display on the display associated with the game system.
(Pelkey Col. 10: 35-46)
Regarding claim 27, Pelkey does not explicitly disclose:  wherein the processor executes further instructions to perform player-matching. Yamashita teaches player-matching (See Yamashita, Col. 28:20-37).   It would have been an obvious modification to Pelkey’s game system to further provide player matching such that gaming groups are matched based on performance history thereby providing competition between players of equal ability. 
Regarding claim 28, Pelkey discloses: wherein the processor executes further instructions to provide information to the first client device regarding available chat channels, available games or locations of other users.  (See Pelkey, Col. 11: 45-47 – the messaging service marks a user’s location in the network world and permits other selected users to see what the user is doing)
Regarding claim 29, Pelkey discloses a buddy list that lists a plurality of client devices, but does not specifically discloses: wherein the processor executes further instructions to provide a list of a plurality of client devices, wherein the list is ranked according to a predetermined 
Independent claims 30 and 47 recite substantially commensurate limitations as independent claim 1.  Accordingly, these claims are rejected under the same basis as the rejection of claim 1 above. 
Dependent claims 31-46 recite substantially commensurate limitations as dependent claims 14-29, respectively.  Accordingly these claims are rejected under the same basis as the rejection of claims 24-29 above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CAMERON SAADAT/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/WHC/
Primary Examiner, AU 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992